Name: Council Regulation (EEC) No 3895/89 of 12 December 1989 amending Regulation (EEC) No 987/68 laying down general rules for granting aid for skimmed-milk processed into casein or caseinates
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce
 Date Published: nan

 No L 378 /24 Official Journal of the European Communities 27 . 12 . 89 COUNCIL REGULATION (EEC) No 3895 / 89 of 12 December 1989 amending Regulation (EEC) No 987/68 laying down general rules for granting aid for skimmed milk processed into casein or caseinates Whereas that measure has in fact been applied only since 1 March 1989 and whereas a longer period of observation is required before final conclusions can be drawn on its effects and consequences; whereas the application of the restrictions in force should accordingly be extended temporarily , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products 0 ), as last amended by Regulation (EEC) No 3879/ 89 (2 ), and in particular Article 11 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 2 (4) of Regulation (EEC) No 987 / 68 ( 3 ), as last amended by Regulation (EEC) No 3554/ 88 (4 ), provides that the granting of aid may be restricted to casein and caseinates for specific uses where the market situation so dictates ; whereas that measure is applicable until 31 December 1 989 and a decision to extend it or not must be taken on the basis of a report from the Commission; Article 1 In Article 2 (4) of Regulation (EEC) No 987/ 68 , '31 December 1989' and '30 November 1989' are hereby replaced by '31 March 1990' and '28 February 1990' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 December 1989 . For the Council The President H.NALLET H OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 169, 18 . 7 . 1968 , p . 6 . (&lt;) OJ No L 311 , 17 . 11 . 1988 , p . 6 .